Title: To George Washington from Richard Henry Lee, 26 September 1775
From: Lee, Richard Henry
To: Washington, George



Dear Sir,
Philadelphia 26th Septr 1775

Two days ago I arrived here from Virginia, which the late short adjournment just allowed me time to visit and return from. I brought two letters from thence for you which come with this. Having some business with Colo. Mason, I travelled that road and having sent to your Lady to know if she had any

commands this way, had the pleasure to learn that all were well at Mount Vernon. As I suppose it will be agreable to you to know what is passing in Virginia, I have inclosed you the proceedings of our last Convention, with two of Purdies Gazettes. I am greatly obliged to you for your favor of August the 29th, and you may be assured I shall pay great attention to it. When I mentioned securing the entrance of the harbour of Boston, it was more in the way of wishing it could be done, than as conceiving it very practicable. However the reasons you assign are most conclusive against the attempt. I assure you, that so far as I can judge from the conversation of Men, instead of their being any who think you have not done enough, the wonder seems to be that you have done so much. I believe their is not a Man of common sense and who is void of prejudice, in the world, but greatly approves the discipline you have introduced into the Camp; since reason and experience join in proving, that without discipline Armies are fit only for the contempt and slaughter of their Enemies. Your labors are no doubt great, both of mind and body, but if the praise of the present and future times can be any compensation you will have a plentiful portion of that. Of one thing you may certainly rest assured, that the Congress will do everything in their power to make your most weighty business easy to you. I think you could not possible have appointed a better Man to his present Office than Mr Mifflin. He is a singular Man, and you certainly will meet with the applause and support of all good men by promoting and countenancing real merit and public virtue, in opposition to all private interests, and partial affections. You will see in the proceedings of our Convention, that they have agreed to raise the pay of our rifle Officers & Men to the Virginia standard—It may perhaps encourage them to be told this.
We have no late accounts from England, but from what we have had that can be relied on, it seems almost certain, that our Enemies there must shortly meet with a total overthrow. The entire failure of all their schemes, and the rising spirit of the people strongly expressed by the remonstrance of the Livery of London to the King, clearly denote this. The Ministry had their sole reliance on the impossibility of the Americans finding money to support an army, on the great aid their cause would

receive from Canada, and consequent triumph of their forces over the liberties and rights of America. The reverse of all this has happened, and very soon now, our Commercial resistance will begin sorely to distress the people at large. The Ministerial recruiting business in England has entirely failed them, the Shipbuilders in the royal yards have mutinied, and now they are driven as to their last resort to seek for Soldiers in the Highlands of Scotland. But it seems the greatest willingness of the people there cannot supply more than one or two thousand men, A number rather calculated to increase their disgrace, than to give success to their cause.
I beg your pardon for engaging your attention so long, and assure you that I am with unfeigned esteem dear Sir Your affectionate friend and Countryman

Richard Henry Lee

